በግብርና ሚኒስቴር
እና
አስካይ እርሻ ልማት ኃ/የተ/የግል ማህበር መካከል የተፈፀመ
የመሬት ኪራይ ውል ስምምነት

ይህ የመሬት ኪራይ ውል ስምምነት በግብርናና ገጠር ልማት ሚኒስቴር አድራሻው [((ሌ ክ/ከተማ
አዲስ አበባ ; ኢትዮጵያ የሚገኝ መሆኑ እና ከዚህ በኋላ ‹‹አከራይ›› በመባል በሚታወቀው

እና
ለ4ዕኳይ ሕርሻ ልማ ኃያ#ፇያሃጳሳ ማሀበር በማህበራት ህግ መሠረት በኢትዮጵያ የተ።ዛቋመና ከዚህ
በማስከተል ‹‹ተከራይ›› በመባል የሚጠቀሰው አድራሻ ሦንራይ ክልል  ለ#ታም #ታ” ቀበሌ ዐ#
የቤት ቁጥር ፅዳፅ ስ.ቁ ዐፀ72522#7፲ መካከል ተፈፅሟል፡፡ ተከራይ የሚለው አባባል አንደ አገባቡ
የማህበሩን ተተኪዎች/ወራሾች አንዲሁም ወኪሎች የሚመለከት ነው፡፡

ተከራይ በጥጥ ልማት ለመሰማራት በኢትዮጵያ ህግ መሰረት የተቋቋመና #ቤ#ሻሃፇል 7-ሙ#ሃ ክልል
ውስጥ ለልማቱ በቂ የሆነ መሬት በመፈለጉ፤

አከራይ አስፈላጊውን መሬት ቀጥሎ በተዘረዘሩት የውል ቃሎችና ሁኔታዎች መሰረ” ለተከራይ
ለመስጠት ፈቃደኛ በመሆነ፤

ተዋዋይ ወገኖች በ  7ዐሀዎ2ዐዐ7- ዓ.ም ከዚህ በታች በተዘረዘሩት የውል ቃሎች አ‹- ሁኔታዎች
መሰረት ይህንን የመሬት ሊዝ ስምምነት ፈጽመዋል፡፡

አንቀጽ 1
የስምምነቱ ወሰን

1.1 የዚህ የሊዝ ስምምነት ወሰን በረዥም ጊዜ የመሬት ሊዝ #ሬፅ#ሃያሃፖሰ ፉሦሥሙጀ ክልል መፖ'ዕልሷ
ዞን ዳሃፖር ወረዳ ለባይዳሮ ቀበሌ ውስጥ በ ዉዐዐዐ ፄ/ር መሬት ላይ ያዎም አርባ ለማቋቋም
ነው፡፡ መሬቱም በዚሁ አግባብ የሚከራየው መሬቱን በአግባቡ የመጠቀም አንዲሁም' በመሬቱ ላይ
የሚሜገኙ፣ መዋቅሮች፤ ተከላዎች፤ ንብረቶች እና ሌሎች በመሬቱ ላይ የሚደረጉ “ገሻሳያዎችን
ለስራው ዓላማ ተግባራዊ ማድረግን የሚያካትት በመሆኑ፤

1.2 ይህ የመሬት ኪራይ ስምምነት ከዚህ በማስከተል "የኪራይ መሬት" በመባል የሚጠተሰውን የገጠር

መሬት “ቃዊ ት ለመጠቀምና በዚህ ስምምነት በአንቀጽ ሀለት በግልጽ
የተቀመጩ ኢሃ የከ

ፈል የተፈፀመ ነው:
።#'/

አንቀጽ 2
የኪራይ ዘመን እና በተከራየው መሬት ተከፋይ የሚሆነው የሊዝ ክፍያ

21. ይህ የመሬት ኪራይ ስምምነት ለ 22 ዓመታት የዐና ይሆናል፡፡ ሆኖም በሁለቱ ተዋዋይ
ወገኖች ስምምነት ለተጨማሪ አመታት ሊታደስ ይችላል፡፡
2.2የመሬት ኪራይ ክፍያ አፈፃፀም፦

2.2.1. ይህ ስምምነት ከተፈረመበት ቀን አንስቶ የመሬት ኪራይ ክባ:ያ የ2 ዓ”ሥ የዕፎይታ
ጊዜ ያለ ሲሆን በዕፎይታ ጊዜው ያልተከፈለው የመሬት ኪራይ ክና:" ከዕፎይታ
ጊዜው በኋላ ባሉት ዓመታት እኩል ተካፍሎ በየዓመቱ ከመደበኛው .(: የሚከፈል
ይሆናል፡፡ የኪራይ ክፍያው ከ2003 ዓ.ም ጀምሮ ተፈጻሚ ይሆናል፡፡ የክፍያው
ሰንጠረዥ የውሉ አባሪ ተደርጎ ይያያዛል፡፡

2.2.2. ከዚህ በኋላ በዚህ ውል በአንቀጽ 1 ለተጠቀሰው የግብርና ኢንቨስትመን” እንቅስቃሴ
ለእያንዳንዱ  ፄክታር የብር፣77፤ / ብሮ ለሪድ መፆዶ ለሥራ #/ፅቋ44 4#ድ ዝቻ 7/
የኪራይ ክፍያ ይፈፀማል፡፡ በዚህ መሰረት በየዓመቱ ብር 333,000 (ብር ሦስት መቶ
ሰላሳ ሦስት ሺህ ብቻ) የሚከፈል ሲሆን የዚህ ውል ዘመን ጠቅላላ የኪራይ ክፍያ
መጠን ብር ዉደቋ325ዐዐዐ / ብር ሰፅምሃፇታ ሜፈዮ# ሪጎታ መፆ ሃ ለም/” ጂሀ #ቻ/
ይሆናል፡፡

22.3 በዚህ ውል አማካኝነት ተከራይ የመሬት ኪራይ ክፍያ ሲከፈል የክናባ:ያው ደረሰኝ
ወዲያውኑ ሊሰጠውና ቅጅው/ኮፒው ለወረዳ አስተዳደር ጽ/ቤት መቅረብ አለበት፡፡

2.2.4 በዚህ አንቀጽ ላይ በቁጥር 2.2.1 የተጠቀሰው እንደተጠበቀ ሆኖ ከላይ ለተገለጸው
መሬት የአንድ አመት ቅድሚያ ክፍያ ተፈጻሚ ይሆናል፡፡

22.5. አስፈላጊ በሆነ ጊዜ አከራይ የመሬት ኪራይ ተመኑን ለተከራይ ከ 6 ወራት በፊት
በማሳወቅ ሊያሻሽል ይችላል፤
አንቀጽ 3

የተከራይ መብቶች
ተከራይ ከዚህ የሚከተሉት መብቶች አሉት፡-
3.1. መሬቱን ስምምነት በተደረሰበት አግባብ ማልማት እና በስምምነቱ ታሉች መሰረት
ማስተዳደር፣
3.2 በኢንቨስትመንት ፕሮጀክቱ ዓይነት እና መጠን እንዲሁም እንደ አግባብነቱ በሚመለከታቸው
ፈቃድ”ጥያቄ በማቅረብ እና ምክክር በማድረግ አንደ ግ
የመስኖ  ሲስተም፣ ፡

የዛ ጉድጓድ፤
፳/ቤቶኘ' ፡

የመኖሪያ

ህንዛዎች፤ የነዳጅ ማደያ፤ መንገዶች፤ የጤና እና የትምህርት ተቋማት የመገንባት፤ በዚህ
ዛደት ከሚመለከታቸው መ/ቤቶች አስፈላጊ ሁኔታዎችን ለማመቻቸት በመተባበር ይሰራል፡፡

3.3. የተከራየውን መሬት በራሱ ወይም በህግ አግባብ በውክልና በተሾመ ሰው/ድርድ” የማልማት
ወይም የማስተዳደር፤

3.4 በዘመናዊ መሳሪያና ሌሎች አግባብነት ባላቸው መንገዶች በመጠቀም መሬቱን የ“ሃልማት እና
የማረስ፣ ምርትን የመሰብሰብ፣

3.5. በድርጅቱ ስራ አፈፃፀም፤ ስኬትና ፍላጎት ላይ በመመስረት ተጨማሪ መሬት “ሣገኘት፤

3.6 አሳማኝ በሆነና ለተሻለ ነገር ለአከራይ ከስድስት ወር የማያንስ ቅድሚያ ማስጠንቀቂያ
በመስጠት ኪራይ ስምምነቱን መሰረዝ ይችላል፡፡

አንቀጽ 4
የተከራይ ግዴታዎች

4.1 ተከራይ ለተከራየው መሬት መልካም እንክብካቤ የማድረግ እና በመሬቱ ላይ የሚገኙ ሀብቶችን
የመጠበቅ ግዴታ ያለበት ሲሆን በተለይም ከዚህ የሚከተሉት ግዴታዎች [በተከራይ ላይ
ተፈፃሚ ይሆናሉ፡-

ሀ. በመሬት ዝግጅት ወቅት ሳይመነጠሩ የቀሩትን ዛፎች መጠበቅ፤

ለ. ተዳፋትነት ባለባቸው አካባቢዎች የአፈር መሽርሸርን ለመከላከል አግባብነት ያላቸው
የአሰራር ዘዴዎችን መጠቀም፤

ሐ. ስለ ተፈጥሮ ሀብቶች አጠባበቅ በህግ የተደነገጉ ግዴታዎችን ማክበር አ አነዚህንም
በጠቅላላው ተግባራዊ ማድረግ'

መ. ፕሮጀክቱ ከመጀመሩ በፊት የአካባቢ ተፅዕኖ ግምገማ ጥናት በማካሄድ የጥና ሪፖርቱን
የኢንቨስትመንት መሬት ርክክብ በተፈፀመ ከአራት ወር ባልበለጠ ጊዜ ውስጥ “ነትረብ፡፡

4.2 ከመንግስት አንዲሁም ከሌሎች ኤጀንሲዎች አግባብነት ያላቸው ፈቃዶች የተሰጡ እንደሆነ
መሬቱን ከተረከበበት ጊዜ ጀምሮ በሚቆጠር የ6 ወራት ጊዜ ውስጥ ተከራይ መፊዞቱን ማልማት
መጀመር አለበት፡፡

4.3 በዚህ የውል ስምምነት ስር ተከራይ ይህ የመሬት ኪራይ ስምምነት ውል ከተ/ሪ.ረመበተ ቀን
አንስቶ በአንድ ዓመት ጊዜ ውስጥ የመሬቱን #/9ኛ ክፍል የማልማት ግኦ.፦ አለበት፡፡
በመሆኑም በጠቅላላው የተከራየውን መሬት ይህ ስምምነት ከተፈረመበት ቀን አንስቶ #ቦ#ዕ
ዓመታት ባልበለጠ ጊዜ ውስጥ የማልማት ግዴታ አለበት፡፡

4.4 የመሬት ኪራ -ሉ የተፈፃሚነት ጊዜ ሲያበቃ ወይም ሲቋረጥ ወይም የኢንቨስትመንት
./ ፡ ፎ' ን በአግባቡ በማንሳተ ከ6 ወራት
ፈሬ
4.5

4.6

4.7

48

49

ተከራይ ለግብርና ሚኒስቴር በሚቀርብለት ጥያቄ መሰረት ትክክለኛ መረጃ እና የኢንቨስትመንት
አንቅስቃሴ ሪፖርቶች ያቀርባል፡፡

የዕፎይታ ጊዜው እንደተጠናቀቀ የወቅቱን አመታዊ የመሬት ኪራይ ክፍያ በዕይታ ጊዜው
ያልተከፈለውን ድርሻ በመጨመር መሬቱ ለሚገኝበት ክልል ከታህሳስ ወር አንስቶ አስከ ሰኔ
ወር ባለው ጊዜ ውስጥ ቀደም ሲል ለገጠር መሬቶች ተፈፃሚነት አንዲኖረዐ በተወሰነው
የኪራይ ተመን መሰረት ክፍያ ይፈፅማል፡፡

ተከራይ ይህንን የመሬት ኪራይ ውል ሲፈጽም ከዚህ የውል ሰነድ ጋር በማያያዝ የተከራየውን
መሬት አጠቃቀም የድርጊት መርፃ ግብር ለግብርና ሜኒስቴር ያቀርባል፡፡

በጽሁፍ በሚቀርብ ጥያቄ መሠረት የአከራይ ፈቃድ ሳይሰጥ ተከራይ በየትኛውም ሁኔታ ቢሆን
መሬቱን ላልተፈቀደለት እና ቀደም ሲል በአንቀጽ 3 ላይ ላልተቀመጠ ዓላማ ([)ይም አቅድ
መጠቀም አይችልም፡፡

የመሬቱ 75 በመቶ ሳይለማ ድርጅቱ መሬቱን ለሌላ ድርጅት ወይም ግለሰብ አሳልር: የመስጠት
መብት አይኖረውም፡፡

4.10 ተከራይ የመሬቱን 75 በመቶ በማልማትና የአከራዩን ፈቃድ ካገኘ መሬቱን ሰሌላ ድርጅት

ወይም ግለሰብ ማዛወር ይችላል፡፡ አከራይ ጥያቄ ባቀረበ ጊዜ አፋጣኝ ምላሽ ይሰጣል፡፡

4.11 ይሁን አንጅ ተከራይ ከላይ በንዑስ አንቀጽ 4.10 የተሰጠው መብት ቢኖርሦ ያልለማውን

መሬት ማዛወር አይችልም፡፡
አንቀጽ 5
የአከራይ መብቶች

አከራይ ከዚህ የሚከተሉት መብቶች ብቸኛ ተጠቃሚ ይሆናለ፡-

5.1

መ.

5.5

ተከራይ ግዴታዎቹን በትጋት መወጣቱን እና መፈፀሙን የመቀጣጠር እና የመከተል መብት
ይኖረዋል፡፡

መሬቱ በኪራይ ከተሰጠበት ቀን ጀምሮ የአንድ አመት ጊዜ ሲያበቃ በንዑስ አንቀጽ 4.3
መሰረት ያልለሙትን መሬቶች ይወስዳል፡፡ ይህም ተፈፃሚ የሚሆነው ተከራ/ያ የ6 ወራት
ቅድመ ማስጠንቀቂያ ተሰጥቶት በአንድ አመት ውስጥ ሳያስተካክል የቀረ እንደሆ' ነው፡፡
አከራይ ከላይ በአንቀፅ 5.1 የተሰጠውን መብት በሚጠቀምበት ወቅት የተከራይን ተግባራት
አና እንቅስቃሴዎች በማያውክ ሁኔታ መሆኑን ማረጋገጥ አለበት፡፡

አሳማኝ በሆ ልማት ለተከራይ ከስድስት ወር የማያንስ ቅድሚያ “ፃስጠንቀቂያ

ሀስ:

ንና

2 ሊያሻሽል ይፕላል::
6.1

6.2

6.3

6.4

65

6.6

አንቀፅ 6
የአከራይ ግዴታዎች

አከራይ መሬቱን ከማናቸውም ለሥራው እንቅፋት ከሆኑ ነገሮች አና ሌሎት አክሎች ነፃ
በማድረግ ይህ የመሬት ኪራይ የውል ስምምነት ከተፈረመበት ቀን አንስቶ በአንድ ወር ጊዜ
ውስጥ የማስረከብ ግዴታ አለበት፡

የሚከናወነውን ከፍተኛ የኢንቨስትመንት ስራ ከግምት ውስጥ በማስገባት ተከራዕ ከግብር ነዛ
የመደረግ፣ ከገቢ የአርሻ መሳሪያዎችና ማሽነሪዎች የቀረጥ ነዛ አና ለውጭ ካምፓኒዎች
በኢትዮጵያ ሕግጋት በሚፈቀደው መሠረት ካፒታልን እና ትርፎችን ወደ ውጭ ዛገር
ስለመላክ የተቀመጡትን ልዩ ጥቅማ ጥቅሞች የማስጠበቅ እና የመፈፀም ግዴታ አለበት፡፡
አከራይ በተከራይ በኩል የሚያከናውነውን የመሬት መመንጠር ተግባር በተመለከተ አንዲሁም
በዚህ ስምምነት ሽፋን ያገኘውን አላማ ተግባራዊ ከማድረግ እና ከቪህ ጋር |“፣ያዥ የሆነ
ተጓዳኝ እና ከሥራው ሄዛደት ጋር አግባብነት ያላቸውን ተግባራት ከመፈፀም የማያግድ ምንም
አይነት የሕግ ወይም ሌላ ገደብ የሌለ መሆኑን ያረጋግጣል፡፡

ለአፈር ምርመራ እና ለቅየሳ ስራ በፌዴራል መንግ|ስት እና በክልል መንግስ የምርምር
ማአከላት የሚገኙትን ፋሲሊቲዎችን በክፍያ እንዲጠቀም ሁኔታዎችን ያመቻቻል፤፡

ተከራይ በውል ባሉበት ግዴታዎች መሠረት መሬቱን በተቀመጡት የጊዜ ገ«ቦች ውስጥ
ሳያለማ የቀረ እንደሆነ ወይም በተፈጥሮ ፃብቶች ላይ ጉዳት ካደረሰ ወይም የኪሪይ ክፍያውን
በወቅቱ ካልከፈለ አከራዩ በእነዚሁ ምክንያቶች የኪራይ ውሉን ለማቋረጥ ከዐሰነ ይህንን
ውሳኔውን ቢያንስ ከ6 ወራት ቀደም ብሎ በማስጠንቀቂያ መልክ ለተከራይ መስ(!ት አለበት፡፡
አከራይ ይህንን ጉዳይ ተከታትሎ ካላስታወቀ/ካላስፈፀመ ለተከራዩ ተጨማሪ የ 6 ወር ጊዜ
ይሰጣል፡፡

ተከራይ በኪራይ ዘመኑ መሬቱን ሰላማዊና ከሁከት ነፃ በሆነ መንገድ ማልማ” እንዲችል
ከማንኛውም አመፅ፤ ረብሻ ወይም አስቸጋሪ የተፈጥሮ' ክስተቶች ለመከላከል ከአቅም በላይ

አንቀፅ 7

የተከራየውን መሬት ስለማስረከብ
7.1. አከራይ ይህ ውል ከተፈረመበት ጊዜ አንስቶ በ30 ቀን ውስጥ የመሬቱን ፕላን አንዲሁም
የይዞታ የምስክር ወረቀት ሌሎች ማስረጃዎችን ለተከራይ ያስረክባል፡፡
7.2 ተከራይ በፅሑፍ ተገልፆለትም ቢሆን በአርሱ በኩል በሆነ ምክንያት የመሬቱ ርነ)፣በ ሳይፈፀም
የቀረ እንደሆነ አከራይ በዚህ ምክንያት ምንም አይነት ኃላፊት አይወስድም፡፡
7.3 በአንቀጽ 2 ንዑስ አንቀጽ 2.2.2 የተጠቀሰው የመሬት ኪራይ የአንድ አመት ተድፍሚያ ክፍያ
እንደተፈፀመ የመሬት ርክክብ ይፈፀማል፡፡
74. የመሬቱ ርክክብ ተፈፃሚ የሚሆነው ወይም የሚፀናው ይህ ውል ከተፈረመበ? በ15 ቀናት
ውስጥ ይሆናል፡፡
አንቀፅ 8
የውል አድሳት እና ማሻሻያ
8.1 ይህ የመሬት ኪራይ ስምምነት በተመሳሳይ የውል ቃሎች እና ሁኔታዎች መሠ'ረት ሊታደስ
ይችላል፡፡
8.2 ተከራይ ስምምነቱን ማደስ ከፈለገ የውል ዘመኑ ከመጠናቀቁ ከ6 ወራት በፊት ይህንነ ማሳወቅ
አለበት፡፡
አንቀፅ 9

ውል የሚቋረጥባቸው ምክንያቶች

ይህ የመሬት ኪራይ ውል ስምምነት ከዚህ በታች በተዘረዘሩት ምክንያቶች ሊቋረጥ ይችላል-

9.1 የመሬት ኪራይ የውል ዘመን ሲያበቃ፣፤

9.2 አከራይ ከአቅም በላይ በሆኑ ምክንያቶች መሬቱን ለተከራይ ሳያስረክብ የቀረ አንደሆ'ነ፣

9.3 ተከራይ የስድስት ወር የፅሑፍ ማስጠንቀቂያ ሰጥቶም ቢሆን አከራይ በዚህ ውል ስር
የተካተቱትን ማናቸውንም ግዴታዎች ወይም ቃልኪዳኖች ሳያከብር የቀረ እንደሀ'፤

9.4 ተከራይ አመታዊ የኪራይ እና ሌሎች የግብር ክፍያዎችን ለሁለት ተከታጋይ አመታት
ሳይከና፡ል የቀረ እንደሆነ፤

9.5 ተከራይ በአከራይ በኩል የ6 ወራት ቅድመ ማስጠንቀቂያ በመስጠት ተከራዩ የውል

ይ ውሉን ለማቋረጥ ዛሳብ ያለው

9.7 በንዑስ አንቀጽ 3.6 መሰረት ለተሻለ ነገር ተከራይ የኪራይ ውሉን ለማቋረጥ ዛሳብ ያለው
መሆኑን በመጥቀስ የ6 ወራት ቅድመ ማስጠንቀቂያ ሲሰጥ፣

አንቀጽ 10

የውል መቋረጥ ሂደት ውጤቶች
10.1 የመሬት ኪራይ ውሉ ሲቋረጥ ተከራይ የተከራየውን መሬት የውሉ መፈረጥ ተፈፃሚ

ከሚሆንበት ቀን ጀምሮ በ6 ወራት ጊዜ ውስጥ ለአከራይ መመለስ አለበት፡፡

10.2 ይህ የኪራይ ውል ስምምነት በተከራዩ በዚህ ስምምነት በአንቀፅ 9.3 መሰረት ነ/.ና- በአከራዩ
96 መሠረት በማናቸውም ምክንያቶች በሚሜቋረጥበት ወቅት አከራይ በመሬቱ ላይ
የተከናወኑትን ዋጋ ያላቸው ማሻሻያዎችና ወጪዎች በወቅቱ የገበያ ዋጋ ማንኛዐ›ም የተከራይ
ዕዳዎች ከተከፈሉ በ3ጌላ ለተከራይ ይከፍላል፡፡

10.3 ይህ ስምምነት ከላይ በአንቀፅ 9.4፤ 9.5 እና 9.7 ከተዘረዘሩት ምክንያች መካከል
በማናቸውም መነሻነት ያቋረጠ እንደሆነ አንዲህ ባለው ምክንያት  አከራዕ ለተከራይ
የሚከፍለው አይኖርም፡፡

10.4 ይህ የመሬት ኪራይ ውል በሚቋረጥበት ወቅት በመሬቱ ላይ ያሉ ንብረቶትን በድርድር
ለመግዛት ለአከራይ ቅድሚያ ይሰጠዋል፡፡ አከራዩ ካልፈለገ ተከራይ ንብረቱን አንስቶ
የመውሰድ መብቱ የተጠበቀ ነው፡

አንቀፅ 1

ምዝገባ

ይህ የመሬት ኪራይ ስምምነት ስልጣን በተሰጠው አካል መመዝገብ እና መፅደቅ ግዴታ የለበትም ፤
የዚህ ውል ስምምነት ቅጅዎችና ግልባጮች ለአከራይ፣፤ ለተከራይ፤ ለወረዳ፤ ለፋይናንስ ጽ/ቤት፣
ለኢንቨስትመንት ኮሚሽን እና ሌሎች አካላት በአከራይ በሚሰጥ ሸሺ ደብዳቤ አማካኝነተ ለትብብር
ያመች ዘንድ እንዲላኩ ይደረጋል፡፡

አንቀፅ 12
ገዥ ሕግ

በዚህ ስምምነት ስር ስራዎችን የሚገዛው የኢትዮጵያ ሕግ ይሆናል፡

አንቀፅ 13

ነስማልክቶ የኢትዮጵያ የፍትሐብሔር ሕግ ተፈባሚ ይሆ'፡ል፡

አንቀፅ 14

ሰላማዊ ለሆነ አጠቃቀም የተገባ ቃል

አከራይ በተከራየው መሬት ላይ ያለውን የባለቤትነት እና የንብረት መብቶች ያረጋግጣል፡- በመሆኑም
ተከራይ መሬቱን ሰላማዊ በሆነ መልኩ በይዞታው እንደሚያቀይ እና ይህንንም ያለሥንም ችግር
ሊጠቀምበት እንደሚችል ያረጋግጣል፡፡

አንቀፅ 15

የቀን መቁጠሪያ

ለዚህ ስምምነት ዓላማ የኢትዮጵያ ቀን መቁጠሪያ ተፈፃሚነት ይኖረዋል፡፡

አንቀፅ 16
የስምምነቱ አባሪዎች
ከዚህ በታች የተዘረዘሩት ሰነዶች የስምምነቱ አባሪ ሲሆነ- የውሉ አካል ተደርገው ይወሰዳለ፡፡
16.1 የተከራየው መሬት ሳይት ፕላን
16.2 የተከራይ መታወቂያ ወይም ፓስፖርት ግልባጭ
16.3. የተከራይ መመስረቻ ፅሑፍ እና መተዳደሪያ ደንብ ግልባጭ
16.4 የኪራይ አከፋፈሉን የሚያሳይ ሠንጠረዥ

አንቀፅ 17

ከመሬት ኪራይ ስምምነቱ ጋር በተያያዘ ወይም ስምምነቱን ተከትሎ በአከራይ እና በተከራይ መካከል
አለመግባባት በሚከሰትበት ወቅት ሁለቱም ተዋዋይ ወገኖች አለመግባባቱን ሰላማዊ በሆነ መልኩ እና
ለሁለቱም ወገኖች በሚጠቅም መልኩ ለመፍታት የሚችሉትን ጥረት ሁሉ ያደርጋሉ፡፡ አንዲህ ባለ
ሁኔታ አለመግባባቱ ሊፈታ ካልቻለ ጉዳዩ ሥልጣን ባለው በኢትዮጵያ የፌዴራል ዓ:;/)ቹጉ የሚታይ
ይሆናል፡፡

መካከል;በአማርኛ ቋንቋ ተፈርሟል፡፡

ኸፍዴሆሇ

አንቀፅ 19
ጽ/ቤት ስለማቀቋቋምና እና ማስጠንቀቂያዎች

19.1 ተከራይ በኢትዮጵያ ውስጥ እንደ አስፈላጊነቱ ወይም ሥራዎቹን ለማከናወን [|'ሚያመቸው
መልኩ ፳/ቤት ይመሰርታል ለአከራይም ያሳውቃል፡፡

19.2 ከዚህ ስምምነት ተዋዋይ ወገኖች መካከል ለአንዱ የሚላክ ደብዳቤ አና “ፃስጠንቀቂያ
በእንግሊዘኛ ወይም በአማርኛ ቋንቋ በተዘጋጀ ፅሑፍ አማካኝነት ይሆናል፡፡ እንዲህ ያለውም
ፅሑፍ: በአካል ወይም በዚህ ስምምነት መግቢያ ላይ በተጠቀሰው አድራሻ በፖስታ ይላካል፡፡

አንቀፅ 2ዐ

ውሉ የሚፀናበት ቀን

ይህ የኪራይ ስምምነት ለ 22 አመታት ማለትም ከተፈረመበት 7ዐሀሯ2ዐዐ3 ፍም ።"ምሮ የዐና
ይሆናል፡፡ ተፈፃሚነቱም በ ዐወሀሯ2ዐ2ፀ ያበቃል፡፡

አከራይ ተከራይ

ግብርናና ሚኒስቴር አስካይ እርሻ ልማት ኃ/የተ/ዩ

ሥም ቄይራ ደርሰው ሥም ሃ/7977/7/ረ

ሜኒስትና

ውን መ ፊርማ #ሯ
ተን ቀን /ሪ፡ '፡2 ሃሪ
አማኞኘ ይ /

4 5 ጋ
ሥም ፊርማ ር ታኝ

1 ሪፌፈ..ሪ፡2ነ.ሠሪሐዳ -....-ሠመ=ያ --- ፻/?ጋገደ

.፲፪....ፈ2፡// 2) ወ7ሁ.......2፻8ኡ-- - 2ና/2275
ሸ6200ቼ2.2

